DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on September 7 2022 is acknowledged.  The traversal is on the ground(s) that the method as claimed must inherently require a controller, and that a search for Group I will also arrive at the invention of Group III.  These arguments are sufficiently persuasive.  The restriction between Groups I and III is withdrawn and claims 1-10,12-19 and 21-23 will be examined in this action.
Claims 11, 20 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 7 2022.
Applicant does not provide arguments against the restriction of Group II. The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: holding-feature in claim 6 and automated machine in claims 5, 6, 7, 12, 16, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As to holding feature:
The term “feature” is a generic placeholder term
The “feature” performs the action of “secure a post-cure composite structure”
The claim does not provide any further structure of the feature to perform the claimed action.
Thus the “holding-feature” is interpreted in view of the specification. However, Item “260” only appears to be shown in Figure 1 as a box callout and is not further described in the specification except as “The fixture tool 102 includes various suitable holding-features 260 that enable the workpiece 170 to be secured on or to otherwise be held to the fixture tool 102.” (¶0049 of PGPUB)
The claim term “indexing feature” (Claims 1, 12, 19, and 21) was reviewed for interpretation under 112(f), yet fails prong B of the analysis because it does not perform a function.
The claim term “fixture tool” was reviewed for interpretation under 112(f), yet fails prong B of the analysis because it does not perform a function.
As to “automated machine”:
The term “machine” is a generic placeholder term
The machine has the function of being configured to perform at least one manufacturing operation, a pre or post cure manufacturing operation, or move a sensor relative to the fixture tool.
There is no further structure in the claim to perform the claimed actions.
Thus the “automated machine” will be interpreted in view of the specification.  Figure 2 shows Item 128 as an arm, and ¶0063 of the published application describes it is a robotic arm.  The “automated machine” will be interpreted as a robotic arm.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “holding-feature” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivich (US 20160288331).
As to claim 21, Sivich teaches method of manufacturing, the method comprising: moving a fixture tool relative to an operation cell (Figure 3 teaches a manufacturing environment where there are operation cells (180, 182, 184) with automated machines (188, 190, 192) that perform tasks on a part (176).  The part is moved via a mobile robot (178) that is interpreted as the fixture tool.); detecting an indexing feature, fixed relative to the fixture tool, with a sensor (¶0040 teaches a global metrology device (126) that tracks the positions of the mobile robot (178). ¶0022 teaches the device (126) has a vision system (138) that tracks the components of the manufacturing system and can be a camera (162) or laser device (164). ¶0023 teaches the vision system (138) tracks the vehicle via stationary fiducial targeting or LED fiducial targeting, both of which are interpreted as an indexing feature.); locating the fixture tool relative to the operation cell from an indexing-feature location (¶0022 teaches that the vision system has a processor (140) and communications system (142).  ¶0024 teaches that the processor receives data from the vision system to determine positions of the vehicle and the robot (128).  The robot is interpreted as part of the operation cell.), detected by the sensor; and indexing an automated machine relative to a fixture-tool location of the fixture tool. (¶0027 teaches that the robot (128) is configured to perform actions on the apparatus.  The robot is interpreted as an automated machine.  ¶0031 teaches the robot is moved in response to instructions received from the metrology device (126).)

As to claim 22, Sivich teaches the method of claim 21, further comprising: determining the indexing-feature location of the indexing feature in at least one dimension of a fixed coordinate system from sensor data, generated by the sensor; and determining the fixture-tool location of the fixture tool in the at least one dimension of the fixed coordinate system from the indexing-feature location of the indexing feature. (Sivich teaches in ¶0022 that the vision system is used to record images (¶0023 teaches the use of targets, interpreted as determining the location of the indexing features) to determine the coordinates of a component in 3 dimensions (which is at least one dimension).)

As to claim 23, Sivich teaches the method of claim 21, further comprising visually detecting at least one interfacing-structure of the indexing feature, located on a surface of the fixture tool, using the sensor. (¶0040 teaches a global metrology device (126) that tracks the positions of the mobile robot (178). ¶0022 teaches the device (126) has a vision system (138) that tracks the components of the manufacturing system and can be a camera (162) or laser device (164). ¶0023 teaches the vision system (138) tracks the vehicle via stationary fiducial targeting or LED fiducial targeting, both of which are interpreted as an interfacing structure.);

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Biornstad (US 20110073708) in view of Sivich (US 20160288331).
As to claim 1, Biornstad teaches an indexing apparatus, comprising: a fixture tool (Figure 6-13 teach a fixture tool (tool assembly, 700) that is a tool on which uncured laminate is fixed. (¶0045)), movable relative to an operation cell (Figure 6 shows multiple operation cells (610, 620, 630, etc) that have a track that runs through them where the fixture tool is moved.); an indexing feature, fixed relative to the fixture tool. (The term “indexing feature” in interpreted as any feature that can be used to detect the position of the movable tool support structure (704) of Biornstad.  In light of this interpretation, Figure 7A shows the support structure (704) has defined corners, edges, and sections that can be detected by a sensor.)
Biornstad does not teach a sensor, configured to detect the indexing feature; and a controller, in communication with the sensor, wherein the controller is configured to locate the fixture tool relative to the operation cell from an indexing-feature location of the indexing feature, identified by the sensor.
However, Sivich (Figure 3 teaches a manufacturing system where a workpiece (second part, 174) is taken through work cells (180, 182, 184, etc) using an AGV (mobile robot, 178).) teaches a sensor, configured to detect the indexing feature (¶0040 teaches a global metrology device (126) that tracks the positions of the mobile robot (178). ¶0022 teaches the device (126) has a vision system (138) that tracks the components of the manufacturing system and can be a camera (162) or laser device (164). ¶0023 teaches the vision system (138) tracks the vehicle via stationary fiducial targeting or LED fiducial targeting, both of which are interpreted as an indexing feature.); and a controller, in communication with the sensor, wherein the controller is configured to locate the fixture tool relative to the operation cell from an indexing-feature location of the indexing feature, identified by the sensor. (¶0022 teaches that the vision system has a processor (140) and communications system (142).  ¶0024 teaches that the processor receives data from the vision system to determine positions of the vehicle and the robot (128).  The robot is interpreted as part of the operation cell.)
One of ordinary skill would have been motivated to combine the metrology system of Sivich to the manufacturing system of Biornstad in order to improve alignment of the components and efficiency of the process (via the tracking of the components and determination of the precise locations) to “reduce the amount of rework required, improve quality of resulting parts, increase flexibility of the manufacturing process, reduce tooling requirements, reduce part counts and weight, increase costs savings, increase build efficiency, reduce waste, increase safety and ergonomics for operators and technicians, and/or contribute to a more balance production flow.” (Sivich, ¶0004)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed to combine the metrology system of Sivich to the manufacturing system of Biornstad because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 2, Biornstad in view of Sivich teaches the indexing apparatus of claim 1, wherein the controller is further configured to: determine the indexing-feature location of the indexing feature in at least one dimension of a fixed coordinate system from sensor data, generated by the sensor; and determine a fixture-tool location of the fixture tool in the at least one dimension of the fixed coordinate system from the indexing-feature location of the indexing feature. (Sivich, which is relied upon for the controller and imaging sensor, teaches in ¶0022 that the vision system is used to record images (¶0023 teaches the use of targets, interpreted as indexing features) to determine the coordinates of a component in 3 dimensions (which is at least one dimension in a coordinate system).)

As to claim 3, Biornstad in view of Sivich teaches the indexing apparatus of claim 2, wherein the controller is further configured to: register a digital model, representing the fixture tool and the indexing feature, to the indexing-feature location of the indexing feature; and convert a model location of the digital model, registered to the indexing-feature location, to the fixture-tool location of the fixture tool. (Sivich, which is relied upon for the controller and imaging sensor, teaches in ¶0023 that the device (126) includes pre-programmed geometric information, which is interpreted as a digital model, of the components of the system and uses that information to track the automated guided vehicles.  The pre-programmed geometric information is interpreted as a model of the guided vehicle that includes the fiducial targets.)

As to claim 4, Biornstad in view of Sivich teaches the indexing apparatus of claim 2, wherein the controller is further configured to index an automated machine relative to the fixture-tool location of the fixture tool (Sivich, which is relied upon for the controller, teaches in ¶0027 that the robot (128) is configured to perform actions on the apparatus.  The robot is interpreted as an automated machine.  ¶0031 teaches the robot is moved in response to instructions received from the metrology device (126).  When using the global metrology system of Sivich with the manufacturing system of Biornstad as combined in claim 1, it is interpreted that the movement of the tool carrier and work cell devices is coordinated/controlled by the metrology system of Sivich.)

As to claim 5, Biornstad in view of Sivich teaches the indexing apparatus of claim 4, wherein: the fixture tool comprises a mandrel, configured to support a pre-cure composite laminate (Biornstad, Figure 7A teaches a tool assembly (700) that is configured to support components to form a fuselage barrel.  ¶0045-0046 teach that uncured stiffeners and composite fabric are loaded onto the tool, which is interpreted as a pre-cure composite laminate.); and the automated machine is configured to perform a pre-cure manufacturing operation on the pre-cure composite laminate. (Figure 8 shows a laminating station where further layers of fibers are applied via a machine (814).)
Biornstad does not explicitly disclose that the automated machine is a robotic arm.
However, Sivich teaches a manufacturing system (Figure 3) where there are multiple work cells (180, 182, 184) that each have a robot that performs a manufacturing task. (Figure 3 shows task robots (188, 190, 192) that perform tasks on the workpiece.  See ¶0041.  Figure 8 shows that a “robot” (item 204) in Sivich is a robot arm.)
One or ordinary skill would have been motivated to substitute a robot arm from Sivich for the automated device handling system in Biornstad in order to use a device that can be mounted to a movable platform (Sivich ¶0031), can move with greater flexibility than the gantry system as shown in Figure 8 of Bionstad, and have a removable tool mount such that the robot can be used for other tasks as well. (¶0028 of Sivich) This increases the flexibility of the manufacturing system.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute a robot arm from Sivich for the automated device handling system in Biornstad because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 6, Biornstad in view of Sivich teaches the indexing apparatus of claim 4, wherein: the fixture tool comprises a holding-feature, configured to secure a post-cure composite structure; and the automated machine is configured to perform a post-cure manufacturing operation on the post-cure composite structure. (Biornstad, Figures 7A-7B teach tool segments (706a-f) on the tool assembly (700) that are configured to secure the pre-cured stiffeners (730) and the pre-cured composite fabric.  Figures 10-11 and ¶0054-0055 teach the curing station (640) where the laminate (820) and stiffeners (730) are cured. Figure 11 shows the cured laminate (820) is inspected by an inspection machine (1160) that is in the shape of a robot arm.  The inspection machine is interpreted as the automated machine and the manufacturing operation is interpreted as an inspection.)

As to claim 7, Biornstad in view of Sivich teaches the indexing apparatus of claim 4, wherein: the sensor is coupled to the automated machine; and the automated machine is configured to move the sensor relative to the fixture tool. (Sivich, which teaches the sensor, shows in Figure 8 that the sensor (210 or 214) can be located on an AGV or mounted on a robot arm (automated machine). Both instances can move relative to the fixture tool.)

As to claim 8, Biornstad in view of Sivich teaches the indexing apparatus of claim 1, wherein the sensor comprises at least one of a camera and a laser scanner. (Sivich, ¶0022 teaches the device (126) has a vision system (138) that tracks the components of the manufacturing system and can be a camera (162) or laser device (164).)
 
As to claim 9, Biornstad in view of Sivich teaches the indexing apparatus of claim 1, wherein the indexing feature comprises an interfacing-structure, located on a surface of the fixture tool. (Biornstad, Figure 7A teaches the tool (700) has multiple surfaces that can be an interfacing structure.  The “interfacing structure” is interpreted as a structure that interfaces with the sensor (of Sivich) to determine the location of the tool.  Sivich, teaches both the use of targets (¶0023) and features on the component (¶0038) with the metrology system.)

As to claim 10, Biornstad in view of Sivich teaches the indexing apparatus of claim 9, wherein the interfacing-structure is visually perceptible by the sensor. (Biornstad, Figure 7A teaches the tool (700) has multiple surfaces that can be an interfacing structure.  The “interfacing structure” is interpreted as a structure that interfaces with the sensor (of Sivich) to determine the location of the tool.  Sivich, teaches both the use of targets (¶0023) and features on the component (¶0038) with the metrology system.)

As to claim 12, Biornstad teaches a manufacturing system (Figure 6), comprising: an automated machine, located in an operation cell and configured to perform at least one manufacturing operation (Figure 6 teaches a laminating station (620) that has an automated machine for laying the fibers.); (Figure 6-13 teach a fixture tool (tool assembly, 700) that is a tool on which uncured laminate is fixed. (¶0045)), movable relative to an operation cell (Figure 6 shows multiple operation cells (610, 620, 630, etc) that have a track that runs through them where the fixture tool is moved.) an indexing feature, fixed relative to the fixture tool. (The term “indexing feature” in interpreted as any feature that can be used to detect the position of the movable tool support structure (704) of Biornstad.  In light of this interpretation, Figure 7A shows the support structure (704) has defined corners, edges, and sections that can be detected by a sensor.)
Biornstad does not explicitly disclose that the automated machine is a robot arm for the work cells.
However, Sivich teaches a manufacturing system (Figure 3) where there are multiple work cells (180, 182, 184) that each have a robot that performs a manufacturing task. (Figure 3 shows task robots (188, 190, 192) that perform tasks on the workpiece.  See ¶0041.  Figure 8 shows that a “robot” (item 204) in Sivich is a robot arm.)
One or ordinary skill would have been motivated to substitute a robot arm from Sivich for the automated device handling system in Biornstad in order to use a device that can be mounted to a movable platform (Sivich ¶0031), can move with greater flexibility than the gantry system as shown in Figure 8 of Bionstad, and have a removable tool mount such that the robot can be used for other tasks as well. (¶0028 of Sivich) This increases the flexibility of the manufacturing system.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute a robot arm from Sivich for the automated device handling system in Biornstad because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).
Biornstad does not explicitly disclose a sensor, configured to detect the indexing feature; and a controller, in communication with the sensor and the automated machine; and wherein: the controller is configured to locate the fixture tool relative to the operation cell from an indexing-feature location of the indexing feature, identified by the sensor; and the controller is further configured to index the automated machine relative to a fixture-tool location of the fixture tool.
However, Sivich (Figure 3 teaches a manufacturing system where a workpiece (second part, 174) is taken through work cells (180, 182, 184, etc) using an AGV (mobile robot, 178).) teaches a sensor, configured to detect the indexing feature (¶0040 teaches a global metrology device (126) that tracks the positions of the mobile robot (178). ¶0022 teaches the device (126) has a vision system (138) that tracks the components of the manufacturing system and can be a camera (162) or laser device (164). ¶0023 teaches the vision system (138) tracks the vehicle via stationary fiducial targeting or LED fiducial targeting, both of which are interpreted as an indexing feature.); and a controller, in communication with the sensor, wherein the controller is configured to locate the fixture tool relative to the operation cell from an indexing-feature location of the indexing feature, identified by the sensor, (¶0022 teaches that the vision system has a processor (140) and communications system (142).  ¶0024 teaches that the processor receives data from the vision system to determine positions of the vehicle and the robot (128).  The robot is interpreted as part of the operation cell.) the controller is further configured to index the automated machine relative to a fixture-tool location of the fixture tool. (Sivich teaches in ¶0027 that the robot (128) is configured to perform actions on the apparatus.  The robot is interpreted as an automated machine.  ¶0031 teaches the robot is moved in response to instructions received from the metrology device (126).)
One of ordinary skill would have been motivated to combine the metrology system of Sivich to the manufacturing system of Biornstad in order to improve alignment of the components and efficiency of the process (via the tracking of the components and determination of the precise locations) to “reduce the amount of rework required, improve quality of resulting parts, increase flexibility of the manufacturing process, reduce tooling requirements, reduce part counts and weight, increase costs savings, increase build efficiency, reduce waste, increase safety and ergonomics for operators and technicians, and/or contribute to a more balance production flow.” (Sivich, ¶0004)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed to combine the metrology system of Sivich to the manufacturing system of Biornstad because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 13, Biornstad in view of Sivich teaches the manufacturing system of claim 12, wherein the controller is further configured to: determine the indexing-feature location of the indexing feature in at least one dimension of a fixed coordinate system from sensor data, generated by the sensor; and determine the fixture-tool location of the fixture tool in the at least one dimension of the fixed coordinate system from the indexing-feature location of the indexing feature. (Sivich, which is relied upon for the controller and imaging sensor, teaches in ¶0022 that the vision system is used to record images (¶0023 teaches the use of targets, interpreted as indexing features) to determine the coordinates of a component in 3 dimensions (which is at least one dimension in a coordinate system).)

As to claim 14, Biornstad in view of Sivich teaches the manufacturing system of claim 13, wherein the controller is further configured to: register a digital model, representing the fixture tool and the indexing feature, to the indexing-feature location of the indexing feature; and convert a model location of the digital model, registered to the indexing-feature location, to the fixture-tool location of the fixture tool. (Sivich, which is relied upon for the controller and imaging sensor, teaches in ¶0023 that the device (126) includes pre-programmed geometric information, which is interpreted as a digital model, of the components of the system and uses that information to track the automated guided vehicles.  The pre-programmed geometric information is interpreted as a model of the guided vehicle that includes the fiducial targets.)

As to claim 15, Biornstad in view of Sivich teaches themanufacturing system of claim 12, wherein: the fixture tool comprises a mandrel, configured to support a composite laminate; and the automated machine comprises an automated fiber placement machine. (Biornstad, Figure 7A teaches the tool (700) is a mandrel in that is supports layers of material (721, 730, 820) that are placed on it.  Figure 8 teaches a fiber placement machine (814) that places fibers (818).)

As to claim 16, Biornstad in view of Sivich teaches themanufacturing system of claim 12, wherein: the sensor is coupled to the automated machine; and the automated machine is configured to move the sensor relative to the fixture tool. (Sivich, which teaches the sensor, shows in Figure 8 that the sensor (210 or 214) can be located on an AGV or mounted on a robot arm (automated machine). Both instances can move relative to the fixture tool.)
As to claim 17, Biornstad in view of Sivich teaches the manufacturing system of claim 12, wherein the indexing feature comprises an interfacing-structure, located on a surface of the fixture tool and visually perceptible by the sensor. (Biornstad, Figure 7A teaches the tool (700) has multiple surfaces that can be an interfacing structure.  The “interfacing structure” is interpreted as a structure that interfaces with the sensor (of Sivich) to determine the location of the tool.  Sivich, teaches both the use of targets (¶0023) and features on the component (¶0038) with the metrology system.)

As to claim 18, Biornstad in view of Sivich teaches the manufacturing system of claim 12, further comprising a vehicle, configured to support the fixture tool and move the fixture tool relative to the operation cell, wherein the vehicle comprises one of an automated guided vehicle and a cart, configured to travel along a track, running through the operation cell. (Biornstad, Figures 7A-7B teach a vehicle (704) that is interpreted as a cart.  Figure 7A teaches tracks (12) that the vehicle travels on and Figure 6 teaches the tracks go through the work cells.)

As to claim 19, Biornstad in view of Sivich teaches the manufacturing system of claim 12, further comprising: a second operation cell (Biornstad, Figure 11 teaches a second operation cell (650) that is an inspection area.) ; a second automated machine, located in the second operation cell and configured to perform at least one manufacturing operation (Biornstad, Figure 11 teaches a second automated machine (1160) that is an articulated arm that performs and inspection.); and a second sensor, configured to detect the indexing feature (Sivich, ¶0022 teaches that there are multiple sensors (“one or more…”) for the global vision system, such that there is a second.) ; and wherein: the controller is in communication with the second sensor and the second automated machine; the controller is configured to locate the fixture tool relative to the second operation cell from a second indexing-feature location of the indexing feature, identified by the second sensor (Sivich, ¶0022 teaches that the vision system has a processor (140) and communications system (142).  ¶0024 teaches that the processor receives data from the vision system to determine positions of the vehicle and the robot (128). The robot is interpreted as part of the operation cell.); and the controller is further configured to index the second automated machine relative to a second fixture-tool location of the fixture tool. (Sivich teaches in ¶0027 that the robot (128) is configured to perform actions on the apparatus.  The robot is interpreted as an automated machine.  ¶0031 teaches the robot is moved in response to instructions received from the metrology device (126).)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of Reference Cited Form.

US20190106283A1 - Figures 1-3 show a work cell (work device (20)) that has a conveyor that moves an fixture tool (container (W1)) that has a top surface (interpreted as the indexing feature) that is detected by a sensor (¶0051)(52) that is a visual sensor that communicates with a robot (20) that performs the work on the workpiece (W)

US20150314889A1 - Figures 1-3 show a work cell (work device (20)) that has a conveyor that moves an fixture tool (container (W1)) that has a top surface (interpreted as the indexing feature) that is detected by a sensor (¶0051)(52) that is a visual sensor that communicates with a robot (20) that performs the work on the workpiece (W)

US20210094135A1 - Figure 1 teaches a fixture tool (tray, 10b) that has an indexing feature (any feature of the tray that can be scanned) that is transported via an AGV (14, See ¶0020) to workstations (15) where robots (11) operate via a controller (13) that communicated with sensors (17, 18) that are three dimensional cameras (¶0023-0024) that inherently detect a three dimensional model of the workpiece (10a) on the tray (10b) due to the nature of a three dimensional camera.

US20130325159A1 – teaches an AGV (100) that has locating pads (170/176) located on the sides that are fixed to the cart (Figure 6/7) that engage with a roller at the docking station (¶0034 and Figure 7-8) which locate he AGV in the horizontal and vertical directions.  The docking station (200) is where the assembly robots (56) are located (Figure 10).  This enables precise positioning of the AGV at the work station (or work cell) in three dimensions to carry out precision work on the payload (¶0051).

US20200192341A1 - Figure 1 and ¶0029 teach using a scanning device (scanning robot (300)) to scan a payload AGV (100) to generate a digital model (geometric model).  The model is based on scans of tags (115A-D) and geometric points on the payload robot (100).  This is to create a boundary around the payload (Figure 6A-B) to prevent collisions during transit. ¶0018

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726